                                                                1   Marquis Aurbach Coffing
                                                                    Craig R. Anderson, Esq.
                                                                2   Nevada Bar No. 6882
                                                                    James A. Beckstrom, Esq.
                                                                3   Nevada Bar No. 14032
                                                                    10001 Park Run Drive
                                                                4   Las Vegas, Nevada 89145
                                                                    Telephone: (702) 382-0711
                                                                5   Facsimile: (702) 382-5816
                                                                    canderson@maclaw.com
                                                                6   jbeckstrom@maclaw.com
                                                                      Attorneys for Defendant Nye County
                                                                7     Sheriff’s Office & David Boruchowitz

                                                                8                             UNITED STATES DISTRICT COURT

                                                                9                                      DISTRICT OF NEVADA

                                                               10   ANGELA EVANS. an individual,

                                                               11                        Plaintiff,                                  Case Number:
                                                                                                                                2:20-cv-00986-RFB-VCF
MARQUIS AURBACH COFFING




                                                               12
                                                                           vs.
                                                               13                                                                  Consolidated with:
                          (702) 382-0711 FAX: (702) 382-5816




                                                                                                                                2:20-cv-01919-APG-DJA
                                Las Vegas, Nevada 89145




                                                               14   VALLEY ELECTRIC ASSOCIATION, INC.;
                                  10001 Park Run Drive




                                                                    DOES I through X; and ROE Corporations XI
                                                               15   through XX, inclusive,

                                                               16                        Defendant.

                                                               17   ANGELA EVANS,

                                                               18                        Plaintiff,

                                                               19
                                                                           vs.
                                                               20

                                                               21   NYE COUNTY SHERIFF’S OFFICE, a political
                                                                    subdivision of the State of Nevada; DAVID
                                                               22   BORUCHOWITZ, individually,

                                                               23                        Defendants.

                                                               24
                                                                      STIPULATION AND ORDER TO ALLOW ATTORNEY JAMES BECKSTROM TO
                                                               25         APPEAR TELEPHONICALLY/ZOOM FOR HEARING ON JULY 22, 2021
                                                               26          The Parties in Case No. 2:20-cv-01919-RFB-VCF ("NC case") and in Case No. 2:20-cv-
                                                               27   00986-RFB-VCF ("VEA case"), by and through their respective attorneys of record, hereby
                                                               28   stipulate to allow attorney James A. Beckstrom, Esq. to appear telephonically for the in-person
                                                                                                             Page 1 of 3
                                                                                                                                         MAC:11779-161 7/12/2021 10:07 AM
                                                                1   hearing set on July 22, 2021 at 1:00 p.m. (ECF No. 44). This request is sought in good faith from

                                                                2   this Honorable Court.

                                                                3          Mr. Beckstrom has a personal scheduling conflict involving childcare arrangements that

                                                                4   would make an in-person appearance difficult. Mr. Beckstrom does not intend to make any

                                                                5   substantive arguments as the Motions at issue pertain mainly to arguments between VEA and

                                                                6   Plaintiff’s employment counsel. Mr. Beckstrom has not filed a responsive pleading relevant to

                                                                7   the Motions. Therefore, the parties stipulate to allow attorney James A. Beckstrom, Esq. to

                                                                8   appear telephonically for the in-person hearing set on July 22, 2021 at 1:00 p.m.

                                                                9          IT IS SO STIPULATED.

                                                               10

                                                               11   Dated this 12th day of July, 2021.              Dated this 12th day of July, 2021.
MARQUIS AURBACH COFFING




                                                               12   MARQUIS AURBACH COFFING                         LAGOMARSINO LAW
                                                               13
                          (702) 382-0711 FAX: (702) 382-5816




                                                                    By: /s/ James A. Beckstrom_____________         By: /s/ Andre M. Lagomarsino___________
                                                                         Craig R. Anderson, Esq.                        Andre M. Lagomarsino, Esq.
                                Las Vegas, Nevada 89145




                                                               14        Nevada Bar No. 6882                            Nevada Bar No. 6711
                                  10001 Park Run Drive




                                                                         James A. Beckstrom, Esq.                       Cory M. Ford, Esq.
                                                               15        Nevada Bar No. 14032                           Nevada Bar No. 15042
                                                                         10001 Park Run Drive                           3005 W. Horizon Ridge Pkwy., #241
                                                               16        Las Vegas, Nevada 89145                        Henderson, NV 89052
                                                                         Attorneys for Defendants Nye County            Attorneys for Plaintiff
                                                               17        & David Boruchowitz
                                                               18

                                                               19
                                                                    ///
                                                               20
                                                                    ///
                                                               21
                                                                    ///
                                                               22
                                                                    ///
                                                               23
                                                                    ///
                                                               24
                                                                    ///
                                                               25
                                                                    ///
                                                               26
                                                               27   ///

                                                               28   ///

                                                                                                               Page 2 of 3
                                                                                                                                            MAC:11779-161 7/12/2021 10:07 AM
                                                                1   Dated this 12th day of July, 2021.             Dated this 12th day of July, 2021.

                                                                2   GABROY LAW OFFICES                             FENNEMORE CRAIG, P.C.
                                                                3   By: /s/ Christian Gabroy___________            By: /s/ Shannon Pierce_________________
                                                                         Christian Gabroy, Esq.                        Shannon S. Pierce, Esq.
                                                                4        Nevada Bar No. 8805                           Nevada Bar No. 12471
                                                                         Kaine Messer, Esq.                            Wade Beavers, Esq.
                                                                5        Nevada Bar No. 14240                          Nevada Bar No. 13451
                                                                         The District at Green Valley Ranch            7800 Rancharrah Pkwy.
                                                                6        170 South Green Valley Pkwy., Ste 280         Reno, NV 89511
                                                                         Henderson, NV 89012                           Attorneys for Valley Electric
                                                                7                                                      Association, Inc.
                                                                    THE SANFORD FIRM
                                                                8      Brian J. Sanford, Esq.
                                                                9      (Pro Hac Vice)
                                                                       Elizabeth J. Sanford, Esq.
                                                               10      (Pro Hac Vice)
                                                                       1910 Pacific Ave., Suite 15400
                                                               11      Dallas, TX 75201
                                                                       Attorneys for Plaintiff
MARQUIS AURBACH COFFING




                                                               12

                                                               13
                          (702) 382-0711 FAX: (702) 382-5816




                                                                                                                ORDER
                                Las Vegas, Nevada 89145




                                                               14          IT IS SO ORDERED.
                                  10001 Park Run Drive




                                                               15                   7-12-2021
                                                                           DATED:
                                                               16

                                                               17
                                                                                                                 U.S. MAGISTRATE JUDGE
                                                               18

                                                               19
                                                               20              The call-in telephone number is (888) 273-3658, access code: 3912597. The call must
                                                               21              be made five minutes prior to the hearing time. The court will join the call and
                                                                               convene the proceedings. To improve sound quality, the parties should use a land
                                                               22              line, at all possible. The use of a speaker phone during the proceedings is prohibited.

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27

                                                               28
                                                                                                              Page 3 of 3
                                                                                                                                           MAC:11779-161 7/12/2021 10:07 AM
